Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-8, 13-16, 21-24, and withdrawn claims 17, 29, 34 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of  claims 1, 4-8, 13-16, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
	A critical limitation of the method of base claim 1 is the enhancer sequence (to be targeted).  The identity of this sequence (seq ID) is not recited.  Dependent claim 6 attempts to define this, with open-ended comprising language, with other biological entities.  The actual inhibitor agent with which targets the enhancer is also defined in functional terms (claims 4, 5).  The structural identities of these limitations of the claimed method are therefore vague and indefinite.   
    PNG
    media_image1.png
    97
    712
    media_image1.png
    Greyscale

	Applicants arguments point out similar vague description of the essential subject matter in the specification [00227] .  This is not persuasive because these pointed out description are not seq IDs.  Examination guidelines with regards to Seq ID is shown below.  
MPEP 2422 Nucleotide and/or Amino Acid Sequence Disclosures in Patent Applications [R-10.2019]
(c) Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper copy disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of §§ 1.822 and 1.823. 
A nucleic acid sequence is a succession of bases signified by a series of a set of five different letters that indicate the order of nucleotides forming alleles within a DNA (using GACT) or RNA (GACU) molecule. By convention, sequences are usually presented from the 5' end to the 3' end.  Examiner is unable to find Seq ID information in the file wrapper. What is the sequence 218632917-218634115?  How distal is distal?  

Amendments and dependent claims do not cure the previously raised issues.  
Therefore they are rejected as well. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Claims 1, 4-8, 13-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Altorok, Rheumatology 2015;54:17591770 and Miao, International Immunopharmacology, Volume 28, Issue 1, September 2015, Pages 626-633 further view of Ghosh, Journal of Investigative Dermatology (2013) 133, 1302–1310.  

In a Review Altorok teaches that epigenetics is the holy grail in the pathogenesis of systemic sclerosis. See Fig.1 and Fig 2 pages 1765-1766.  
Altorok teach:
Scleroderma (systemic sclerosis, SSc) is a complex multisystem autoimmune disease characterized by three pathological hallmarks: vascular damage, activation of the immune system as demonstrated by the presence of disease-specific autoantibodies and excessive deposition of collagen in the skin and internal organs.  (Introduction)
Current evidence demonstrates alterations in DNA methylation, histone code modifications and changes in microRNA (miRNA) expression levels in SSc cells. 
the differential expression of numerous regulatory miRNAs in SSc, mainly in SSc fibroblasts, a number of which are important in TGF-beta pathways and downstream signaling cascades (Abstract)

SSc fibroblasts exhibit increased responsiveness to and production of cytokines and chemokines—in particular, TGF-beta cytokines in the TGF-beta downstream signaling cascades. Tissue fibrosis Page 1760 column A 
In epigenetic mechanisms, miRNAs are expressed in a tissue-specific and cell type specific manner [6567]. Of particular interest, epigenetic modifications, such as DNA and histone methylation and histone deacetylation, also participate in modulation of miRNA transcription.  Page 1783 column A, line 5
miRNAs are key elements in the pathogenesis of SSc.  miRNAs are regulated by TGF-beta and that miRNAs may play an integral role in the pathogenesis of fibrosis among patients with SSc.  Page 1783 column A first paragraph. 
miRNAs are crucial epigenetic regulators that modulate endothelial cell and fibroblast gene expression and are likely to play a role connecting both pathways of SSc pathogenesis. miRNAs are genome-encoded, non-coding RNA molecules that mediate the post-transcriptional regulation of multiple target gene expression [64]. It is generally accepted that miRNAs target the 30-untranslated region of messenger RNA (mRNA) by base pairing, causing degradation or translational repression of mRNA. Like the other
epigenetic mechanisms, miRNAs are expressed in a tissue-specific and cell type specific manner. Of particular interest, epigenetic modifications, such as DNA
and histone methylation and histone deacetylation, also participate in modulation of miRNA transcription [68].  This finding documents the existence of cross-talk among the various components of the epigenetic machinery.  miRNA in SSc (page 1762 column B.

Histone code modifications in FBs and B cells in SSc led to remarkable interest in using HDAC inhibitors.   HDAC inhibitor prevents SSc-related tissue fibrosis by reducing collagen I and fibronectin in dermal SSc FBs. Hypermethylation of the promoter region of FLI1 leads to repression of Fli-1, which is a transcription factor with an inhibitory function on collagen gene expression.  Fig. 1, Table 1.  Histone modification in SSc Page 1762 column A onwards. 

Therefore, Altorok teaches that epigenetic modifiers HDAC inhibitors and miRNAs and TGF-beta2 are inexorably linked in the treatment Scleroderma.

Similarly, 
Miao teach: 
Evidence showed that cultured fibroblasts from SSc skin in vitro produce excessive amounts of various collagens, such as type I collagen, which consists of type I collagen and type II collagen, and the activation of dermal fibroblasts in SSc might be a result of stimulation by TGF-β signaling activation.  Introduction. 
Fibroblast activation induced by TGF-β, Wnts and innate immune receptors, along with reactive oxygen species (ROS) and oxidative stress is implicated in the disease pathogenesis.  Overview of SSC. Page 627 Column A
Comparison with the normal skin tissues, miRNAs and their targets are aberrantly expressed in skin tissue, serum and fibroblasts of SSc patients. The targets of miRNA, Fig. 2.  New advances of microRNAs (miRNAs) in the field of SSc research, including the upstream regulatory factors of miRNAs, the downstream targets, and the
feedback mechanisms between miRNAs and their targets. The targets of miRNA Page 629 column A
miRNAs could be specifically down-regulated via DNA hypermethylation modification of their promoters by DNA methyltransferase (DNMT), and miRNAs also could directly inhibit the DNMT expression by targeting the 3′-UTR of its transcript (miRNA and DNA methylation, also see section under miRNA and feedback mechanism).  Fig, 2 
In SSc fibroblasts, miR-196a expression was normalized by TGF-β small interfering RNA, and miR-196a inhibitor led to the overexpression of type I collagen in normal fibroblasts, whereas overexpression of miR-196a resulted in the down-regulation of type I collagen in SSc fibroblasts, indicating that miR-196a may participate in the disease pathogenesis.  
Evidence suggests that TGF-β activation plays a fundamental role in uncontrolled fibrosis of multiple organs induced by SSc, and that miR-21 is significantly up-regulated in SSc fibroblasts.  Evidence suggests that fibrotic responses are modulated by transcriptional activators, transcriptional cofactors, epigenetic factors, or miRNAs. 
cultured FBs maintain SSc phenotype over multiple generations by cellular epigenetic inheritance. The understanding of the molecular mechanism and the identification of miRNA targets and signaling pathway are expected to lead to new treatment methods and treatment innovations for patients with SSc, which is known as one of coined “epigenetic therapies”.  Though the study of interaction between miRNAs and DNA methylation in SSc is insufficient, we specially emphasize the role of this interaction in the mechanism of SSc pathogenesis in this review, since we foresee that
the analysis of the crosstalk between miRNAs and other epigenetic
modifications will provide us new research strategy for SSc pathological
clarification and new therapeutic targets for SSc patients. Conclusion and prospective.  

Therefore, Miao teaches that epigenetic modifiers HDAC inhibitors and miRNAs and TGF-beta2 are inexorably linked in the treatment Scleroderma

Likewise, 
Ghosh teach 
that p300 Is elevated in systemic sclerosis and Its expression Is positively regulated by TGF-beta and Targeted disruption of p300-mediated histone acetylation might therefore represent a viable antifibrotic strategy (Abstract).  Specifically, Ghosh teach, Figure 1. Enhanced expression of p300 in systemic sclerosis (SSc) fibroblasts and skin biopsies, Figure 2. Transforming growth factor-b (TGF-b) augments the levels of p300, Figure 3. p300 stimulation by transforming growth factor-b (TGF-b), Figure 5 and 6 Transforming growth factor-b (TGF-beta) induces p300 recruitment and histone acetyltransferase (HAT)-dependent fibrotic responses. 

Altorok and Miao independently teach an epigenetic mechanism for dermal fibrosis in SSc.  These Review articles teach the differential expression of numerous regulatory miRNAs in SSc, mainly in SSc fibroblasts, which are important in TGF-b pathways and downstream signaling cascades.  Altorok, Miao and Ghosh also teach that epigenetic modifications, such as DNA and histone methylation and histone deacetylation, and p300 inhibitors in the pathogenesis of SSc .  Selecting from these previously known inhibitors and assaying for their epigenetic properties are taught in these references.  With these teachings of the prior art, one of skill in the art would have reasonable expectation of succession in arriving at the instant limitations for the treatment of Scleroderma.    

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625